DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-23 in the reply filed on December 1, 2020 is acknowledged.  The traversal is on the ground(s) that the groups of inventions could be searched together without creating undo burden.  This is not found persuasive because the method steps generally relate to regenerating a sorbent cartridge while group II relates to a multi-compartment sorbent cartridge (which is not noted in group I), and group III relates to a multi-component device.  Regenerating a sorbent cartridge has no overlap with multi-casing or multi-compartment sorbent cartridges, since these cartridges are relatively new and require a specific field of search apart from regenerating generic sorbent cartridges.  Furthermore, a device for regenerating a sorbent cartridge does not specifically recite or require either of the sorbent cartridges discussed in previous claims.  The examiner considers searching for a sorbent regeneration system to include fields of search apart from generic regeneration, since this process can be achieved by hand or by a variety of different devices.  Therefore, the examiner maintains that the fields of search do not include enough overlap to prevent an undo burden for the examiner.  Claims 24-39 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein regenerating the non-disinfected NA+ZP”.  However, claim 17 recites a disinfection step prior to regeneration, thus causing confusion as to whether claim 19 should simply recite “regeneration of NA+ZP”, or whether claim 17 intended to reverse the regeneration and disinfection steps.  For the purposes of examination the examiner is interpreting claim 19 to recite “wherein regenerating the NA+ZP”.  Appropriate correction is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 22 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Merchant et al., US 2015/0108069 (Merchant, IDS).
Regarding claim 17, Merchant discloses a sorbent cartridge regeneration method (abstract, fig. 2) comprising providing a sorbent cartridge including Na+ZP (fig. 1, ¶ 0043), within a casing for treatment and after the treatment refurbishing said sorbent cartridge while maintained within the casing (¶ 0010-0012) via the following steps:
Disinfecting the sorbent cartridge (REF 101, fig. 2) by flowing a disinfecting agent through the casing (¶ 0038);
Rinsing the disinfected sorbent cartridge (REF 102, fig. 2, ¶ 0038);
Regenerating the sorbent cartridge (REF 105, fig. 2, ¶ 0038) by flowing a sodium based alkaline solution or a sodium salt solution through the casing (¶ 0042); and
Rinsing the regenerated and disinfected sorbent cartridge (REF 106, fig. 2, ¶ 0038).
Merchant discloses methods where after treatment with an acidic solution, a basic solution comprising a sodium based alkaline solution are used to adjust the sodium ionic balance within said sorbent cartridge (¶ 0042), said basic solution treatment followed by a rinsing step (REF 106, fig. 2).  The examiner considers ionic balancing of Na+ and H+ ions via the basic solution (noted above) to be part of the sorbent cartridge regeneration, thereby anticipating claim 17.  
Regarding claim 22, Merchant discloses that the disinfecting agent is a sodium based chemical (see “alkali metal hypohalite”, ¶ 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant.
Regarding claim 1, Merchant discloses a sorbent cartridge regeneration method (abstract, fig. 2) comprising providing a sorbent cartridge including H+ZP (fig. 1, ¶ 0043), within a casing for treatment and after the treatment refurbishing said sorbent cartridge while maintained within the casing (¶ 0010-0012) via the following steps:
Disinfecting the sorbent cartridge (REF 101, fig. 2) by flowing a disinfecting agent through the casing (¶ 0038);
Rinsing the disinfected sorbent cartridge (REF 102, fig. 2, ¶ 0038);
Regenerating the sorbent cartridge via an acidic solution (REF 103, fig. 2, ¶ 0038); and
Rinsing the regenerated and disinfected sorbent cartridge (REF 106, fig. 2, ¶ 0038).
Merchant does not explicitly disclose performing the regeneration step prior to the disinfecting step.  However, Merchant discloses that “the acid used in the acidic solution (for treating the disinfected zirconium phosphate with an acidic solution to provide a treated zirconium phosphate) could possibly be used as part or all of the antimicrobial agent” (¶ 0039).  Merchant further discloses several acids that have sufficient antimicrobial (i.e. disinfectant) properties among the acids used to regenerate the sorbent cartridge media (see “HCl, HClO, HClO3, HClO4, H2SO4” at various concentrations, ¶ 0041).  Taking this embodiment into consideration, it follows that Merchant recognizes an acidic disinfection treatment can be concurrent with or occur prior to a regeneration treatment when the above noted acids are utilized.  Therefore, the examiner considers Merchant to envision a method where regeneration passively occurs during the disinfecting step (when using sufficient acidic solutions noted above), and disinfection to passively occur during the regeneration step (when using sufficient acidic solutions noted above), in effect making such steps simultaneous or interchangeable.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Merchant to perform a regeneration step prior to a disinfecting step as seen in claim 1 since Merchant recognizes the suitability of certain acidic solutions for both disinfection and regeneration, and the interchangeability and/or 
Furthermore, it would have been obvious to one having ordinary skill in the art to modify the method of Merchant to perform a regeneration step prior to a disinfecting step as seen in claim 1 since it is well known that common disinfecting solutions (Merchant, ¶ 0039) would not have an effect on the ion-exchange properties of a regeneration solution (Merchant, ¶ 0041) or vice-versa when separated by a rinsing step (Merchant, REF 102, fig. 2) between said disinfection and regeneration steps, and such reversal of steps as applied above would be obvious to try providing no more than  predictable and reliable results absent a showing of criticality or unexpected results.
Regarding claim 7, Merchant discloses a method wherein the acid is HCl (¶ 0041).
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Gerber et al., USPA 2016/0243299 (Gerber, IDS).
Regarding claim 2, Merchant does not explicitly disclose wherein at least one of the rinsing procedures includes rinsing the sorbent cartridge with water through the casing until a desired conductivity is reached.  However, Gerber discloses methods of regenerating spent sorbent cartridges (abstract) where the conductivity of solution within the sorbent cartridge is monitored until a desired conductivity is reached (¶ 0087).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Merchant to include sorbent cartridge conductivity monitoring as described in Gerber in order to ensure appropriate and safe pH/conductivity levels within the sorbent material prior to reuse (¶ 0087, 0092).
Regarding claim 3, Merchant (in view of Gerber) does not explicitly disclose the first rinsing procedure being performed in a reverse-to-treatment flow direction and the second rinsing procedure being performed in a normal treatment flow direction.  However, Gerber discloses methods where recharging fluids can be passed through sorbent cartridges in either direction, the sorbent cartridge inlet becoming the outlet and vice-versa (¶ 0094, 0117).  Gerber further discloses that the recharging fluids include a water source, a brine source, a disinfectant source, and a base source (¶ 0078).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Merchant (in view of Gerber) to flow rinsing solution through the sorbent cartridge as recited in claim 3 since Gerber recognizes that either flow direction is equally effective in rinsing said sorbent cartridge, and the selection of any of these flow directions for rinsing would be within the level of ordinary skill in the art absent a showing of criticality or unexpected results.
Regarding claims 4-5, Gerber further discloses flowing regenerating and disinfecting solutions through the sorbent cartridge in a reverse-to-treatment flow direction (¶ 0078, 0094, 0117).
Regarding claim 6, Gerber further discloses flowing regenerating solution through the casing at a temperature between 20-80ºC (¶ 0096).
Claims 9, 12-15, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil et al., USPA 2015/0367055 (Pudil, IDS) in view of Merchant.
Regarding claim 9, Pudil discloses a sorbent cartridge regeneration method (abstract, fig. 3) comprising providing a sorbent cartridge including Na+ZP (abstract), 
Regenerating the non-disinfected sorbent cartridge by flowing a sodium based alkaline solution or a sodium salt solution through the casing (REF 24, fig. 3, ¶ 0114 and “steps 22 and 24 can be reversed”, ¶ 0116); and
Disinfecting the regenerated sorbent cartridge by flowing a disinfecting agent (REF 22, fig. 3 and “steps 22 and 24 can be reversed”, ¶ 0116) through the casing (¶ 0112)
Pudil does not explicitly disclose providing rinsing steps after the regeneration and disinfection steps.  However, Merchant discloses a ZP sorbent cartridge regeneration method (abstract, fig. 2) where rinse/washing steps (REF 102, 104, 106) occur after each disinfection and regeneration step.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include the rinse/washing steps as described in Merchant since it has been shown that the inclusion of rinsing steps between regeneration process steps are routine and well-known in the prior art, providing no more than predictable and reliable results. 
Regarding claim 12, Pudil (in view of Merchant) discloses a method wherein the disinfecting step includes flowing the disinfecting agent through the casing in a reverse-to-treatment flow direction (¶ 0014).
Regarding claim 13, Pudil (in view of Merchant) discloses a method wherein the regeneration step includes flowing the sodium based alkaline solution or the sodium salt solution through the casing in a reverse-to-treatment flow direction (¶ 0014).
Regarding claim 14, Pudil (in view of Merchant) discloses a method wherein regenerating the sorbent cartridge includes flowing the sodium based alkaline solution or the sodium salt solution through the casing at a temperature between 20-80ºC (¶ 0011).
Regarding claim 15, Pudil does not explicitly disclose that the disinfecting agent is a sodium based chemical.  However, Merchant discloses a method of regenerating sorbent cartridges (abstract, fig. 3) comprising disinfecting cartridges with sodium based chemicals (see “alkali metal hypohalite”, ¶ 0039).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include a sodium based chemical disinfection step as described in Merchant since it has been shown that such chemicals are effective in minimizing microbial species within dialysis treatment sorbent cartridges.
Regarding claim 17, Pudil discloses a sorbent cartridge regeneration method (abstract, fig. 3) comprising providing a sorbent cartridge including Na+ZP (abstract), within a casing for treatment and after the treatment refurbishing said sorbent cartridge while maintained within the casing (¶ 0001, fig. 3) via the following steps:
Disinfecting the non-regenerated sorbent cartridge by flowing a disinfecting agent, i.e. acid, through the casing (REF 22, fig. 3, ¶ 0112-0113); and
Regenerating the sorbent cartridge by flowing a sodium based alkaline solution or a sodium salt solution through the casing (REF 24, fig. 3, ¶ 0114).
Pudil does not explicitly disclose providing rinsing steps after the disinfection and regeneration steps.  However, Merchant discloses a ZP sorbent cartridge regeneration 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include the rinse/washing steps as described in Merchant since it has been shown that the inclusion of rinsing steps between regeneration process steps are routine and well-known in the prior art, providing no more than predictable and reliable results. 
Regarding claim 19, Pudil (in view of Merchant) discloses a method wherein regeneration via the sodium based alkaline solution or the sodium salt solution occurs in a reverse-to-treatment flow direction (¶ 0014).
Regarding claim 21, Pudil (in view of Merchant) discloses a method wherein regenerating the sorbent cartridge includes flowing the sodium based alkaline solution or the sodium salt solution through the casing at a temperature between 20-80ºC (¶ 0011).
Claims 10-11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil in view of Merchant as relied upon in the rejection of claim 9 set forth above, and in further view of Gerber.
Regarding claim 10, Pudil (in view of Merchant) does not explicitly disclose wherein at least one of the rinsing procedures includes rinsing the sorbent cartridge with water through the casing until a desired conductivity is reached.  However, Gerber discloses methods of regenerating spent sorbent cartridges (abstract) where the conductivity of solution within the sorbent cartridge is monitored until a desired conductivity is reached (¶ 0087).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to include sorbent cartridge conductivity monitoring as described in Gerber in order to ensure appropriate and safe pH/conductivity levels within the sorbent material prior to reuse (¶ 0087, 0092).
Regarding claim 11, modified Pudil does not explicitly disclose the first rinsing procedure being performed in a reverse-to-treatment flow direction and the second rinsing procedure being performed in a normal treatment flow direction.  However, Gerber discloses methods where recharging fluids can be passed through sorbent cartridges in either direction, the sorbent cartridge inlet becoming the outlet and vice-versa (¶ 0094, 0117).  Gerber further discloses that the recharging fluids include a water source, a brine source, a disinfectant source, and a base source (¶ 0078).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to flow rinsing solution through the sorbent cartridge as recited in claim 11 since Gerber recognizes that either flow direction is equally effective in rinsing said sorbent cartridge, and the selection of any of these flow directions for rinsing would be within the level of ordinary skill in the art absent a showing of criticality or unexpected results.
Regarding claim 18, Pudil (in view of Merchant) is relied upon in the rejection of claim 17 set forth above.  Pudil (in view of Merchant) does not explicitly disclose wherein at least one of the rinsing procedures includes rinsing the sorbent cartridge with water through the casing until a desired conductivity is reached.  However, Gerber discloses methods of regenerating spent sorbent cartridges (abstract) where the 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to include sorbent cartridge conductivity monitoring as described in Gerber in order to ensure appropriate and safe pH/conductivity levels within the sorbent material prior to reuse (¶ 0087, 0092).
Regarding claim 20, modified Pudil does not explicitly disclose the directionality of the second rinsing procedure.  However, Gerber discloses methods where recharging fluids can be passed through sorbent cartridges in either direction, the sorbent cartridge inlet becoming the outlet and vice-versa (¶ 0094, 0117).  Gerber further discloses that the recharging fluids include a water source, a brine source, a disinfectant source, and a base source (¶ 0078).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to flow rinsing solution through the sorbent cartridge as recited in claim 20 since Gerber recognizes that either flow direction is equally effective in rinsing said sorbent cartridge, and the selection of any of these flow directions for rinsing would be within the level of ordinary skill in the art absent a showing of criticality or unexpected results.
Allowable Subject Matter
Claims 8, 16, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS

Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779